Citation Nr: 1516555	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  11-27 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a low back disability with radiculopathy.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for a bilateral ankle disability.


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 2000 to June 2006.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Baltimore, Maryland, Regional Office (RO) of the Department of Veterans Affairs (VA).

After an August 2011 statement of the case was issued by the RO, a private medical opinion was added to the record without a waiver of the Veteran's right to have the evidence initially considered by the RO.  However, there is no need for the RO to consider this evidence with regard to the issue of service connection for a low back disability with radiculopathy in view of the Board's favorable determination in the decision below.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System

The issues of entitlement to service connection for a right hip disability, bilateral knee disability, and bilateral ankle disability are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

A low back disability with radiculopathy is etiologically related to the Veteran's active service.




CONCLUSION OF LAW

A low back disability with radiculopathy was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, including notice pertaining to the disability-rating and effective-date elements of her claim.  In addition, the evidence currently of record is sufficient to substantiate her claim.  Therefore, no further development is required before the Board decides the claim.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 
 
Factual Background and Analysis

The Veteran contends her low back disability with radiculopathy began after a physical training exercise in active service.

The Veteran's service treatment records (STRs) show that in May 2003 the Veteran reported injuring her back while doing pushups for a physical training test and was assessed with mechanical low back pain.  A December 2003 STR indicates the Veteran experienced left-sided flank and back pain, that worsened with prolonged sitting.  In a January 2006 report of medical history, the Veteran reported she injured her low back on a physical training sit-up test in the fall of 2002 or 2003, and that she had recurrent back pain with stiffness.  

In connection with October 2007 private treatment, the Veteran reported back pain for three days that radiated and was assessed with back pain/muscular strain.  A November 2007 private treatment record provides a diagnostic impression of herniated lumbar disc at L5-S1, with noted effects on the nerve root and sciatica.  

In a February 2008 VA examination, the Veteran reported injuring her low back in 2003 and that she experienced current symptoms of intermittent low back pain that radiated down her left leg with numbness and tingling that was diagnosed as a bulging disc at L5-S1.  The examiner noted the Veteran had a mild limp that intensified with heel and toe walking, she hopped poorly on the left leg, could not squat, sat with her chair rotated moderately to the right, and diagnosed degenerative disc disease at L5-S1, with mild weakened movement, fatigability, and moderately severe flare-ups.  With regard to the Veteran's neurological symptoms, the examiner noted there was mild to moderate decrease in pin sensation in the left L5 and S1 dermatomes and decreased deep tendon reflexes for left ankle jerk and diagnosed left L5-S1 radiculopathy.  The examiner did not provide an opinion as to the etiology of the Veteran's low back disabilities.

In October 2008, the Veteran stated that she injured her back in service while trying to meet a physical training test for sit-ups, had no back problems prior to active duty, and has had recurring back problems since, especially during periods of low exercise.

An October 2009 private treatment record provides a diagnostic impression of left paracentral disc protrusion at L5-S1 that impinged the proximal descending part of the S1 nerve root.  Additional private treatment records note the Veteran received physical therapy from August 2009 to February 2010 for L5 disc without myelopathy and radiculopathy.

In February 2013, the Veteran submitted a private medical opinion from Dr. C.B., who opined that it was at least 90 percent probable that the Veteran's current low back disability was due to her experiences and trauma during military service based on his noted review of her medical records, lay statements, a clinical interview, and a medical examination.  Dr. C.B. explained that he based his opinion on findings that the Veteran had no low back problems prior to active service, documented in-service treatment for low back injuries, the conclusion that the cumulative effect of military service likely injured her spine, and post-service medical evidence of continuous back symptoms since.  Dr. C.B. also noted that a December 2003 STR finding left-sided flank and back pain with pain on deep inspiration was a classic description of a low lumbar disc herniated bulge, the diagnosis was confirmed by an MRI report in November 2007, and that the evidence demonstrated that the lower herniated disc began in service.  The private physician concluded that the Veteran's symptoms showed a direct relationship and connection to her in-service injury, her in-service injury precipitated and accelerated the onset of arthritis of the spine, and the evidence did not support any more plausible etiology of her current low back disorders than in-service incurrence.

The Board finds that the evidence of record supports a grant of service connection for a low back disability with radiculopathy.

The VA examination report and private treatment records confirm that the Veteran has a low back disability with radiculopathy.  Further, the Board notes that the Veteran credibly reported the nature of her service, to include an in-service low back injury, and her low back symptoms since service.  Her statements are internally consistent, consistent with other evidence of record, and facially plausible in the context of her service.  Moreover, Dr. C.B.'s statement is probative evidence supporting a causal nexus between the Veteran's in-service injury and current low back disability.  The Board thus finds competent, credible evidence supporting injury during active service, a current low back disability with radiculopathy, and a causal link between the two, without any significant evidence contrary to these positions.  

The Board concludes that the evidence in favor of the claim is at least in equipoise with that against the claim.  Accordingly, entitlement to service connection for a low back disability with radiculopathy is warranted.
  

ORDER

Service connection for a low back disability with radiculopathy is granted.


REMAND

The Board observes that, following the issuance of the Supplemental Statement of the Case (SSOC) dated in August 2011, the RO received additional evidence relevant to the issues on appeal.  Specifically, the Veteran submitted additional private treatment records in December 2012, testified at a DRO hearing in January 2014, and explicitly requested that she be afforded the procedural right to have the Agency of Original Jurisdiction (AOJ) consider the additional evidence.  See 38 C.F.R. §§ 19.31, 19.37.  Therefore, remand is required.

The Board notes that the January 2014 DRO hearing transcript is not associated with the Veteran's electronic records.  

Additionally, the Veteran submitted a written request for a Board hearing in February 2015, after the claims were certified to the Board but prior to a promulgation of a decision.  The Board finds the February 2015 statement a proper request to present evidence at a Board hearing and directs the RO to clarify the type of hearing desired by the Veteran and ensure that the hearing is scheduled if she is requesting a type of hearing scheduled by the RO.  

Accordingly, this case is REMANDED to the RO or the AMC in Washington, D.C., for the following actions:

1. The RO or the AMC should attempt to locate the January 2014 DRO hearing transcript and associate a copy with her electronic records.

2. Then, the RO or the AMC should issue an SSOC to the Veteran on the issues of entitlement to service connection for a right hip disability, bilateral knee disability, and bilateral ankle disability and provide her the requisite opportunity to respond.

3. The RO or the AMC should request the appellant to clarify the type of Board hearing that she is requesting.  If she is requesting a videoconference hearing or a Travel Board hearing, the RO should schedule the requested hearing in accordance with the docket number of her appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


